Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed May 6, 2021.
Claims 1-2 and 8-9 have been amended.
Claim 15 has been added.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee (US Publication 2013/0187861 A1) in further view of Bahn et al. (US Publication 2011/0320977 A1) and Stabb et al. (US Publication 2006/0224991 A1).
Regarding claim 1, Lavallee teaches a method for controlling an electronic device, the method comprising:
(Referring now to FIG. 5 a, an electronic device 510 with a viewable area of 520 of a touch screen is shown. There are multiple applications running in the background ...  three icons or other representations 522, 524, 526 corresponding to minimized states of display of three running applications are shown)([0043]);
in response to receiving an input for iconization associated with the at least two user interfaces being displayed, setting and displaying, on the display, a shortcut icon as a single icon representing the at least two applications being executed, in common (At Block 1710, two or more application representations, corresponding to two or more running applications, are grouped together … to create a combined group representation representative of the two or more running applications ...  the application representations may be an icon, a screen shot or other representation of the running application … The combined group representation may be a group icon or be shown as stacked to convey that the combined group representation is comprised of two or more running applications)([0067]); and
in response to receiving an input of the shortcut icon, displaying again on the display, the at least two user interfaces based on information related to the at least two user interfaces (Decision Block 1715 inquires into whether the created combined group representation has been selected ... Each running application represented in the combined group representation is opened and simultaneously displayed in its own split screen mode viewing area)([0068]),
wherein the information related to the at least two interfaces includes at least one of positions of the at least two user interfaces, sizes of at least two the user interfaces, or execution states of the at least two applications (While the application on top of the combined group representation stack may initially be active and highlighted to signify its status as the active application ...  the current active running application may be highlighted as previously described to signify the current active application)([0069]).
(If the representative icon 1152 of the SNS task group 1150 is selected, the controller 180 recognizes a group operation of the corresponding SNS task group and then executes the corresponding task group by a group operation)([0191]), wherein the information includes a number of times applications are executed and displayed together (it is able to set up a task group in accordance with a past use pattern of user in using tasks ... FIG. 8 (c) is a diagram for setting a task group per user's use pattern ... when a user of the mobile terminal 100 uses a specific task (e.g., an application, a program, etc.), the user has a pattern of using a different task associated with the specific task frequently)([0142], [0149], and [0153]; user pattern information (i.e. number of times applications are executed and displayed together (e.g. task applications)) are recorded). The examiner notes, both Lavallee and Bahn teach a method for grouping applications. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shortcut icon of Lavallee to include the executing of Bahn such that the method executes and presents applications in response to selection of a group icon shortcut, the group icon shortcut arranged by analyzing number of times applications are executed and displayed together. One would be motivated to make such a combination to provide the advantage of simultaneously control frequent tasks by a single control operation [0022; Bahn]. 
The combination of Lavallee-Bahn fails to explicitly teach input to execute the applications again is received after the applications have been terminated, wherein the information is related to each of the application user interfaces. However, receiving input to execute a group of applications again after the applications have been terminated, wherein information related to each of the application user interfaces is used to restore the display is taught Stabb (As with thumbnail image 340 a, the windows 203 a-203 d may be restored by activation of the icon 340 b ...the present invention allow for the window groups to be saved and restored across machine starts and/or logout/login sessions ... a user may decide that she desires to have the application windows restored to their original state ... the process proceeds to step 721 where the application window(s) of the selected group are restored to their original state in the desktop space ... state information allows a window of an application program in a group to restore to an appropriate, instead of a default, state when a group is retrieved and the corresponding application windows are restored)([0053], [0058], [0062], [0064], and [0068]; a group may be restored after machine restart (i.e. after applications have been terminated)). The examiner notes, Lavallee, Bahn, and Stabb teach a method for grouping applications. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shortcut icon of Lavallee-Bahn to include the receiving of Stabb such that the method executes and restores terminated applications in response to received input. One would be motivated to make such a combination to provide the advantage of managing heterogeneous windows [0008; Stabb]. 
Regarding claim 2, Lavallee-Bahn-Stabb teach the method of claim 1,
wherein the shortcut icon is set based on information related to each of the at least two applications (Lavallee - two or more running applications of the combined group representation may have a share function relationship that is formed upon creation of the combined group representation)([0058]), and
wherein the shortcut icon is set when the number of times exceeds a threshold value (Bahn - the schemes of setting up a task group automatically can be classified into a selection scheme according to ... a scheme of groping orders having high frequency of use by a user)([0142]; setting according to high frequency involves exceeding a threshold value). 
Regarding claim 5, Lavallee-Bahn-Stabb teach the method of claim 1, wherein the shortcut icon is displayed as a composite image in which thumbnail images of each of the at least two applications are (Lavallee - the icons are grouped, such as by stacking as shown here, to form the combined group representation)([0045]).
Regarding claim 6, Lavallee-Bahn-Stabb teach the method of claim 1, further comprising: 
editing the shortcut icon according to an edit command (Bahn - Referring to FIG. 9, in case that the controller 180 sets at least one or more tasks to a task group, a specific one of the tasks can be deleted from or added to the task group)([0162]); and 
displaying, on the display, the edited shortcut icon (Lavallee - While the combined group representation is formed by grouping together two application representations 522 and 524, it is understand that the combined group representation may be representative of other running applications, so that adding icon 526 to the stack will result in a combined group representation that includes three running application)([0044]).
Regarding device claims 8-9 and 12-13, the claims generally correspond to method claims 1-2 and 5-6, respectively, and recite similar features in device form; therefore, the claims are rejected under similar rational. 
Regarding claim 14, Lavallee-Bahn-Stabb teach the method of claim 1, further comprising maintaining the shortcut icon representing the at least two applications in common after the at least two applications are terminated (Stabb - the present invention allow for the window groups to be saved and restored across machine starts and/or logout/login sessions)([0058]).
Regarding claim 15, Lavallee-Bahn-Stabb teach the method of claim 1, further comprising:
modifying the at least two user interfaces based on at least one of positions of the at least two user interfaces, sizes of the at least two user interfaces, or execution states of the at least two applications (Lavallee - To accommodate the split screen mode, then, when the device is in a landscape orientation, the running applications of the combined group representation opened in the split screen mode will be simultaneously displayed in portrait state on the touch screen. Conversely, when the device is in a portrait orientation, the running applications of the combined group representation opened in the split screen mode will be simultaneously displayed in landscape state on the touch screen)([0048]; the position of applications changes based on orientation); and 
displaying, on the display, the modified at least two user interfaces (Lavallee - FIG. 5 c, it can be seen that device 510 is in a landscape orientation and that maximized, running applications 552 and 554, corresponding to icons 522 and 524, respectively, are displayed in a portrait orientation ...  FIG. 5 d shows electronic device 510 in a portrait orientation and the maximized, running applications are shown in a landscape orientation 560 in the split screen mode viewing areas 550)([0049]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee, Bahn, Stabb, and in further view of Kim (US Publication 2014/0282155 A1).
Regarding claim 4, Lavallee-Bahn-Stabb teach the method as applied above, Lavallee-Bahn-Stabb differs from the claim in that Lavallee-Bahn-Stabb fails to teach transmitting the shortcut icon to another device. However, transmitting a group shortcut icon to another device is taught by Kim (A widget is a functional application that can be activated to execute various functions related to a mobile terminal. Such widgets may be in the form of a graphical icon (e.g. a short-cut button) ... the integrated widgets C50, C60, and C70 can be shared as a single package with other terminals)([0198-0233]). The examiner notes, Lavallee, Bahn, Stabb, and Kim teach a method for grouping applications. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shortcut icon of Lavallee-Bahn-Stabb to include the transmitting of Kim such that the method allows for transmitting a group shortcut icon. One would be motivated to make such a combination to provide the advantage sharing of group shortcut icons.
Regarding device claim 11, . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lavallee, Bahn, Stabb, and in further view of “How to Open Multiple Programs with One Shortcut” by Christopher Lyons (publically accessible July 13, 2009); hereinafter referred to as Lyons.  
Regarding claim 7, Lavallee-Bahn-Stabb teach the method as applied above, wherein a command is to remove the group shortcut icon (Bahn - FIG. 9 is a diagram of a menu for adding a task belonging to a task group and a menu for deleting the task according to the present invention)([0161]). Lavallee-Bahn-Stabb differs from the claim in that Lavallee-Bahn-Stabb fails to teach a command to rename the group shortcut icon. However, a rename group shortcut icon command is taught by Lyons (pages 1-10, various commands used to create and edit a group shortcut icon (i.e. “Firefox.bat”) including a renaming command (e.g. “Save As”) is shown). The examiner notes, Lavallee, Bahn, Stabb, and Lyons teach a method for grouping applications. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shortcut icon of Lavallee-Bahn-Stabb to include the command of Lyons such that the method allows for a command to edit the name of a group shortcut icon. One would be motivated to make such a combination to provide the advantage of enabling a user to rename of group shortcut icons.

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 6, 2021 with respect to the 35 U.S.C. §103 rejection have been fully considered but they are not persuasive. 
Regarding claims 1 and 8, applicant argues the combination of Lavallee, Bahn, and Stabb fails to teach “in response to receiving an input of the shortcut icon after the at least two applications are terminated, executing again each of the at least two applications and displaying again, on the display, the at least two user interfaces based on information related to each of the at least two user interfaces” and “wherein the information related to each of the at least two user interfaces includes information regarding a number of times the at least two applications are executed and displayed together”, specifically the applicant argues that Banh only teaches grouping applications in advance and does not teach newly (i.e. automatically) setting frequently executed applications as a single icon “However, the representative icon (1152) of Bahn is merely an icon generated by grouping applications in advance, and thus Bahn fails to disclose newly setting applications displayed on the current screens (e.g.. applications that are frequently executed at the same time) as a single icon” (page 10 of applicant remarks) and that Stabb discloses that applications are not terminated and are continuously executed “in Stabb, even after the applications are grouped, the execution of the applications is not suspended (or terminated) and the applications are continuously executed” (page 10 of applicant remarks); the examiner respectfully disagrees. 
The examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lavallee discloses of displaying user interfaces corresponding to applications being executed “Referring now to FIG. 5 a, an electronic device 510 with a viewable area of 520 of a touch screen is shown. There are multiple applications running in the background ...  three icons or other representations 522, 524, 526 corresponding to minimized states of display of three running applications are shown” ([0043]). In a particular embodiment Lavallee depicts in Figure 5a of three applications (reference elements 522, 524, and 526) executing and displaying corresponding minimized user “At Block 1710, two or more application representations, corresponding to two or more running applications, are grouped together … to create a combined group representation representative of the two or more running applications ...  the application representations may be an icon, a screen shot or other representation of the running application … The combined group representation may be a group icon or be shown as stacked to convey that the combined group representation is comprised of two or more running applications” ([0067]). In a particular embodiment Lavallee depicts in Figure 5b of displaying grouped shortcut icon (reference element 532) created upon user input. Finally, Lavallee discloses upon selection of the grouped shortcut icon, grouped applications simultaneously displayed again corresponding user interfaces “Decision Block 1715 inquires into whether the created combined group representation has been selected ... Each running application represented in the combined group representation is opened and simultaneously displayed in its own split screen mode viewing area” ([0068]) and displaying execution information of the grouped applications “While the application on top of the combined group representation stack may initially be active and highlighted to signify its status as the active application ...  the current active running application may be highlighted as previously described to signify the current active application” ([0069]). In a particular embodiment Lavallee depicts in Figure 5c of displaying corresponding user interfaces of grouped applications (reference elements 552 and 554) in response to user selection of the grouped shortcut icon.
Bahn discloses of executing applications response to input of a shortcut group icon “If the representative icon 1152 of the SNS task group 1150 is selected, the controller 180 recognizes a group operation of the corresponding SNS task group and then executes the corresponding task group by a group operation” ([0191]) and utilizing pattern information (i.e. number of times applications are executed and displayed together) to automatically create a shortcut group icon “it is able to set up a task group in accordance with a past use pattern of user in using tasks ... FIG. 8 (c) is a diagram for setting a task group per user's use pattern ... when a user of the mobile terminal 100 uses a specific task (e.g., an application, a program, etc.), the user has a pattern of using a different task associated with the specific task frequently” ([0142], [0149], and [0153]).
Although Bahn discloses terminating applications “The group operation control menu 1220 includes a menu for terminating a task group operation and a menu for terminating all tasks belonging to a task group” ([0210]), Bahn does not explicitly teach receiving input to execute a group of applications again after the applications have been terminated (i.e. after a machine is restarted). Stabb discloses of receiving input to execute a group of applications again after the applications have been terminated, wherein information related to each of the application user interfaces is used to restore the display “As with thumbnail image 340 a, the windows 203 a-203 d may be restored by activation of the icon 340 b ...the present invention allow for the window groups to be saved and restored across machine starts and/or logout/login sessions ... a user may decide that she desires to have the application windows restored to their original state ... the process proceeds to step 721 where the application window(s) of the selected group are restored to their original state in the desktop space ... state information allows a window of an application program in a group to restore to an appropriate, instead of a default, state when a group is retrieved and the corresponding application windows are restored” ([0053], [0058], [0062], [0064], and [0068]; the examiner notes during a machine restart applications are not continuously executed and restoring a display in response to user request would result in executing the applications again).  
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lavallee, Bahn, and Stabb teach a method for grouping applications. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shortcut icon of Lavallee to include the executing of Bahn and the receiving of Stabb such that the method executes and presents applications in response to selection of a group icon shortcut, the group icon shortcut arranged by analyzing number of times applications are executed and displayed together along with executing and restoring terminated applications in response to received input. One would be motivated to make such a combination to provide the advantage of simultaneously control frequent tasks by a single control operation [0022; Bahn] and the advantage of managing heterogeneous windows [0008; Stabb]. 
 Regarding claim 15, the combination of Lavallee, Bahn, and Stabb fails to teach “modifying the at least two user interfaces based on at least one of positions of the at least two user interfaces, sizes of the at least two user interfaces, or execution states of the at least two applications” and “displaying, on the display, the modified at least two user interfaces”; the examiner respectfully disagrees.  
Lavallee discloses of modifying application interfaces based on the position of the application interface which is defined by the current orientation of the device (i.e. switching from a landscape to portrait orientation would change the position and modify the appearance of displayed application interfaces) “To accommodate the split screen mode, then, when the device is in a landscape orientation, the running applications of the combined group representation opened in the split screen mode will be simultaneously displayed in portrait state on the touch screen. Conversely, when the device is in a portrait orientation, the running applications of the combined group representation opened in the split screen mode will be simultaneously displayed in landscape state on the touch screen” ([0048]). In a particular embodiment Lavallee depicts in Figures 5c and 5d of modified application interfaces based on detected orientation “FIG. 5 c, it can be seen that device 510 is in a landscape orientation and that maximized, running applications 552 and 554, corresponding to icons 522 and 524, respectively, are displayed in a portrait orientation ...  FIG. 5 d shows electronic device 510 in a portrait orientation and the maximized, running applications are shown in a landscape orientation 560 in the split screen mode viewing areas 550” ([0049]).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for grouping application interfaces to be executed together. 
20100162108A1
20110061012A1
20110093816A1
DE102008007243A1
KR20110041915A
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145